                                                                          ?//f// f

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                       ■X


NAMEL NORRIS,                                                              s/ Raymond J. Dearie
                                                                    SUA SPONTE
                               Plaintiff,                           REPORT AND
                                                                    RECOMMENDATION
       - against -                                                  CV-19-1559 (RJD)

PECK'S ROSEBANK TAVERN INC., et al.

                               Defendants.
                                                       -X


TISCIONE, Magistrate Judge:

       By letter to the Court dated August 22, 2019, docket entry 28, counsel for plaintiff notified

the Court that the above-captioned case had settled. Counsel were granted until September 25,2019

to file the stipulation of settlement and dismissal. On September 17, 2019, plaintiffs counsel filed

two motions to "reopen case" seeking until December 17, 2019, when settlement funds will have

been received, to file the Stipulation of Dismissal.

       Accordingly, in light of the parties' settlement, the Court respectfully recommends that this

case be dismissed without prejudice to reopen if all payments are not made in accordance with the

settlement agreement.

       SO ORDERED.


                                                            s/
                                                       STEVEN L. TISCIONE
                                                       UNITED STATES MAGISTRATE JUDGE


Dated: September 18,2019
       Brooklyn, New York
